COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

 JOSE PORTILLO,                                 §
                                                                No. 08-14-00017-CV
            Appellant,                          §
                                                                  Appeal from the
 v.                                             §
                                                                 14th District Court
 TEXAS HEALTH PRESBYTERIAN                      §
 HOSPITAL DALLAS,                                              of Dallas County, Texas
                                                §
            Appellee.                                            (TC#DC-13-02521)
                                                 §

                                       JUDGMENT

       The Court has considered this cause on the Agreed Motion to Dismiss Appeal and

concludes the motion should be granted and the appeal should be dismissed with prejudice. We

therefore dismiss the appeal with prejudice. We further order Appellant pay all costs of this

appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 19TH DAY OF NOVEMBER, 2014.


                                             YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Larsen, J. (Senior Judge), and Ferguson, Judge
Larsen, J. (Senior Judge), sitting by assignment
Ferguson, Judge, sitting by assignment